Citation Nr: 1754487	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) with the National Guard from July 1971 to November 1971 and June 1976 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of this case currently rests with the RO in Seattle, Washington.

The Veteran's hearing request has been rendered moot by the nature of this decision.    


FINDING OF FACT

In a June 2017 written statement and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the claim currently pending before the Board; there are no questions of fact or law remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In a June 2017 written statement, the Veteran indicated his desire to withdraw the issue of entitlement to a compensable disability rating for bilateral hearing loss currently pending before the Board.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of this matter.


ORDER

The appeal seeking entitlement to a compensable disability rating for bilateral hearing loss is dismissed.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


